Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 18-20 are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 5, filed 03 November 2020, with respect to claims 7-17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) has been withdrawn. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140233474 to Wu et al (hereafter referred to as ‘Wu’) in view of WO 2013070145 to Koorapaty et al (hereafter referred to as ‘Koorapaty’).
As for claim 18, Wu teaches a terminal (Figure 15 teaches a structural diagram of a UE) comprising: a receiver (Figure 15, reference 151; receiving unit) that receives a downlink control channel consisting of a plurality of control channel elements (CCEs) to which a plurality of resource element groups (REGs) are mapped in a control resource set (paragraph 0007 teaches a complete PDCCH (downlink control channel) is formed by one or more CCEs (Control Channel Element, control channel element), a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs); and a processor that controls a demodulation process based on a demodulation reference signal that is allocated in at least one resource element included in a plurality of REG groups (paragraph 0007 teaches the demodulation of the PDCCH is based on a CRS (Common Reference Signal, common reference signal)), each REG group including a plurality of REGs in the control resource set (paragraph 0007 teaches a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs). 

However, in the same field of endeavor Koorapaty teaches a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set (Figure 11 and 12 where eREG1 and eREG3 both have the same precoding applied as further taught on page 13, lines 7-8 where it states that both eREG1 and eREG3 will use the same precoding vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the REGs taught by Wu such that the same precoding is applied to the different REG groups as taught by Koorapaty, to allow for more than one eREG to use one AP (Koorapaty, Pg 13, line 5).
As for claim 19, Wu teaches a base station (Figure 16, reference 1301; base station) comprising: a processor that controls transmission of a downlink control channel consisting of a plurality of control channel elements (CCEs) to which a plurality of resource element groups (REGs) are mapped in a control resource set (paragraph 0007 teaches a complete PDCCH (downlink control channel) is formed by one or more CCEs (Control Channel Element, control channel element), a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs); and a transmitter that transmits the downlink control channel (Figure 16, reference 1301; base station where the BS comprises a transmitter), wherein the processor controls to allocate a demodulation reference signal to at least one resource element included in a plurality of REG groups (paragraph 0007 teaches the demodulation of the PDCCH is based on a CRS (Common Reference Signal, common reference signal), each REG group including a plurality of REGs in the control resource set (paragraph 0007 teaches a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 Res).
Wu fails to expressly disclose a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set.
However, in the same field of endeavor Koorapaty teaches a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set (Figure 11 and 12 where eREG1 and eREG3 both have the same precoding applied as further taught on page 13, lines 7-8 where it states that both eREG1 and eREG3 will use the same precoding vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the REGs taught by Wu such that the same precoding is applied to the different REG groups as taught by Koorapaty, to allow for more than one eREG to use one AP (Koorapaty, Pg 13, line 5).
As for claim 20, Wu teaches a radio communication method for a terminal (Figure 15 teaches a structural diagram of a UE), comprising: receiving a downlink control channel consisting of a plurality of control channel elements (CCEs) to which a plurality of resource element groups (REGs) are mapped in a control resource set (paragraph 0007 teaches a complete PDCCH (downlink control channel) is formed by one or more CCEs (Control Channel Element, control channel element), a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 REs); and controlling a demodulation process based on a demodulation reference signal that is allocated in at least one resource element (paragraph 0007 teaches the demodulation of the PDCCH is based on a CRS (Common Reference Signal, common reference signal)), each REG group including a plurality of REGs in the control resource set (paragraph 0007 teaches a CCE is formed by 9 REGs (Resource Element Group, resource element group) and an REG occupies 4 Res).
Wu fails to expressly disclose a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set.
However, in the same field of endeavor Koorapaty teaches a same precoding being applied to different REG groups within a set of consecutive resource blocks in the control resource set (Figure 11 and 12 where eREG1 and eREG3 both have the same precoding applied as further taught on page 13, lines 7-8 where it states that both eREG1 and eREG3 will use the same precoding vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the REGs taught by Wu such that the same precoding is applied to the different REG groups as taught by Koorapaty, to allow for more than one eREG to use one AP (Koorapaty, Pg 13, line 5).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA T STEPP JONES whose telephone number is (571)270-1659.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWNA T STEPP JONES/           Examiner, Art Unit 2465                                                                                                                                                                                             
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465